                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Michele Ping,                       )
                                    )
                    Plaintiff,      )     ORDER
                                    )
              vs.                   )
                                    )     Case No. 3:18-cv-216
Aneta Nursing Home Incorporated,    )
                                    )
                    Defendant.      )
______________________________________________________________________________

       A settlement conference was held on October 30, 2019, at the courthouse in Fargo. At the

conclusion of the conference, the partiesreached a settlement. Pursuant to Local Civil Rule 41.1,

the parties are directed to file their closing documents by December 2, 2019. See D.N.D. Civ. L.

R. 41.1.

       IT IS SO ORDERED.

       Dated this 31st day of October, 2019.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                               1
